UNITED STATED SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 ENVENTIS CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: **** IMPORTANT REMINDER **** TIME IS RUNNING OUT Dear Enventis Shareholder: Time is running out until the Special Meeting of Enventis Corporation to be held on October 8, 2014. You are receiving this reminder letter because your votes were not yet processed at the time this letter was mailed. If you have already voted by the time this letter reaches you, we thank you for your vote. Please note that if you hold shares in more than one account, you may still need to vote any unvoted accounts. WE WOULD LIKE EVERY SHAREHOLDER TO VOTE The proposal to approve the Merger Agreement requires the favorable vote of two-thirds of all outstanding shares in order to be approved.This is a high threshold, and we would like all of our shareholders to cast their vote at this very important meeting.Your Board of Directors recommends that you vote FORall proposals.Even if you plan on attending the meeting, we urge you to vote your shares now, so they can be tabulated prior to the meeting. The fastest and easiest way to vote is by telephone or on the Internet.Instructions on how to vote your shares over the telephone or on the Internet are provided on the proxy card enclosed with this letter.Alternatively, you may sign and return the enclosed proxy card in the envelope provided. YOUR VOTE IS IMPORTANT - PLEASE VOTE TODAY If you sign and return the enclosed proxy card without indicating a different choice, your shares will be voted FOR the proposal to approve the Merger Agreement; FOR the proposal to approve, on an Advisory Basis, the Change-in-Control Payments; and FOR the proposal to adjourn the meeting, if necessary, as recommended by your Board of Directors. If you have any questions or if you need assistance voting, please call Morrow & Co., LLC, our proxy solicitor, at 1-888-681-0976. Thank you for your investment in Enventis Corporation and for taking the time to vote your shares. Sincerely, Diane L. Dewbrey Board Chair Enventis Corporation
